Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 21 May 2021, and IDS, filed 21 May 2021.

2. 	Claims 1-17 are pending.  Claims 1, 9, and 17 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 21 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 8-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodha (U.S. Publication 2002/016241 A1) in view of Dexter (U.S. Patent 8688694 B2).
As per independent claim 1, Kodha teaches an electronic device (See Kodha, Figure 1) comprising:
a display; a memory; and a processor (See Kodha, Figure 1) configured to:
control the display to display a first document on a first area of the display (See Kodha, Figure 15 and paragraph 0007, describing displaying pages from a digital document on a display area of a display device screen),
…
based on a second user command for obtaining summary information of a second document among the plurality of documents, control the display to display a user interface (UID) for setting at least one parameter related to obtaining the summary information (See Kodha, paragraph 0046, describing a summarization engine that determines parameters required for summarization and prepares a summary for each of the predetermined sentence elements that constitute sentences of a digital document),
obtain the summary information of the second document based on one or more parameters set through the UI (See Kodha, paragraph 0046, describing preparing a summary for each of the predetermined sentence elements that constitute sentences of a digital document based on the determined parameters).
Kodha does not teach expressly:
… based on a first user command for searching a plurality of documents, control the display to display the plurality of documents on a second area different from the first area while the first document is displayed on the first area…
… provide the summary information of the second document,
However, Dexter teaches these limitations (See Dexter, Figure 12C, claim 1, Column 24, lines 47-67, and Column 25, lines 1-38, describing receiving a user command to search a number of documents and displaying the resulting documents in a different area of the display screen adjacent to the display of a first document; Figure 12C describing displaying summary information from at least a second document).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the search command and display of resulting documents of Dexter with the document summarization of Kodha.  The motivation for 
Therefore, it would have been obvious to combine Dexter with Kodha for the benefit of allowing the user to visually determine the relevance of the additional related documents based on specific content or parameters to obtain the invention as specified in claim 1.
	As per dependent claim 2, Kodha and Dexter teach the limitations of claim 1 as described above.  Kodha and Dexter also teach wherein the at least one parameter comprises at least one of a parameter for the length of the summary information or a parameter for a tone of the summary information (See Kodha, paragraphs 0071-0072).
As per dependent claim 8, Kodha and Dexter teach the limitations of claim 1 as described above.  Kodha and Dexter also teach wherein the summary information is received from an external device connected to the electronic device (See Kodha, Figure 1, element 40, and paragraphs 0064 and 0067).
As per independent claim 9, Kodha teaches a method for controlling an electronic device… (See Kodha, Abstract).
Independent claim 9 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 10, Kodha and Dexter teach the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 16, Kodha and Dexter teach the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per independent claim 17, Kodha teaches a computer-readable media storing thereon a program for a method for controlling an electronic device… (See Kodha, Figure 1). 
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.


5.	Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodha (U.S. Publication 2002/016241 A1) and Dexter (U.S. Patent 8,688,694 B2), as applied to claims 1 and 9 above, and further in view of Modani (U.S. Publication 2017/0147544 A1).
As per dependent claim 3, Kodha teaches the limitations of claim 1 as described above.  Kodha and Dexter also teach expressly wherein the at least one parameter comprises … a second parameter set based on user history information (See Kodha, paragraph 0025).  Kodha and Dexter do not teach expressly …a first parameter set through the UI…, however Modani teaches this limitation (See Modani, paragraph 0034, describing setting a parameter for a summary through a user interface).  Before the effective filing date of the invention it would have been obvious to one of ordinary 
As per dependent claim 11, Kodha and Dexter teach the limitations of claim 9 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.



6.	Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodha (U.S. Publication 2002/016241 A1) and Dexter (U.S. Patent 8,688,694 B2), as applied to claims 1 and 9 above, and further in view of Rampson (U.S. Publication 2015/0356061 A1).
As per dependent claims 4 and 5, Kodha and Dexter teach the limitations of claim 1 as described above.  Kodha and Dexter also teach wherein the processor is further configured to… provide the first document included in the summary information (See Kodha, paragraph 0019 and claim 9).  Kodha and Dexter do not teach expressly:
… based on a third user command for inserting the summary information in the first document… (claim 4);
wherein the third user command is received based on a user touch input on the display, and wherein a position at which the summary information is inserted in the first document is determined according to a position of the user touch on the display (claim 5), 
however, Rampson teaches these limitations (See Rampson, paragraph 0046 and Figure 3F, describing receiving a user command to insert summary information into a first document, the user command received via a touch input).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the user touch command to insert summary content into a first document of Rampson with the document summarization method and system of Kodha and Dexter.  The motivation for doing so would have been to allow the user to include relevant information in a document at a position in the document that makes sense to the user based on the document content.  Therefore, it would have been obvious to combine Rampson with Kodha and Dexter for the benefit of allowing the user to include relevant information in a document at a position in the document that makes sense to the user based on the document content to obtain the invention as specified in claims 4 and 5.
As per dependent claim 12, Kodha and Dexter teach the limitations of claim 9 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 13, Kodha, Dexter, and Rampson teach the limitations of claim 12 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


7.	Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodha (U.S. Publication 2002/016241 A1) and Dexter (U.S. Patent 8,688,694 B2), as applied to claims 1 and 9 above, and further in view of Szabo (U.S. Publication 2010/0332583 A1).
As per dependent claim 6, Kodha and Dexter teach the limitations of claim 1 as described above.  Kodha and Dexter do not teach expressly wherein the processor is further configured to, based on that a table of contents is included in the second document, obtain the summary information based on the table of contents, however, Szabo teaches this limitation (See Szabo, paragraph 0378 and Figure 11, describing a document summary that includes a table of contents).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the table of contents information of Szabo with the document summarization method and system of Kodha and Dexter.  The motivation for doing so would have been to allow the user to classify or categorize the document portions for further analysis, as taught by Szabo (See Szabo, paragraph 0384). Therefore, it would have been obvious to combine Szabo with Kodha and Dexter for the benefit of allowing the user to classify or 
As per dependent claim 14, Kodha and Dexter teach the limitations of claim 9 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.


8.	Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodha (U.S. Publication 2002/016241 A1) and Dexter (U.S. Patent 8,688,694 B2), as applied to claims 1 and 9 above, and further in view of Upadhyay (U.S. Publication 2017/0124034 A1).
As per dependent claim 7, Kodha and Dexter teach the limitations of claim 1 as described above.  Kodha and Dexter do not teach expressly wherein the processor is further configured to, based on a fourth user command for obtaining summary information regarding the second document and a third document among the plurality of documents, obtain the summary information regarding the second document and the third document by setting a high weight for text commonly included in the second document and the third document, however, Upadhyay teaches this limitation (See Upadhyay, paragraphs 0389 and 0410, describing setting weights for text to determine the operation of a document summarization).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the weighting of text for summarization of Upadhyay with the document summarization 
As per dependent claim 15, Kodha and Dexter teach the limitations of claim 9 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.



9. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each 
	- Alonso (U.S. Patent 10,169,419 B2) discloses generating social summaries.
	- Belenzon (U.S. Patent 10,007,882 B2) discloses determining associations among digital documents.
	- Grow (U.S. Patent 6,694,315 B1) discloses online document assembly and docketing.
- Kirshenbaum (U.S. Patent 8,627,403 B1) discloses policy applicability determination.


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/LAURIE A RIES/Primary Examiner, Art Unit 2176